internal_revenue_service index number number release date cc dom corp plr-107515-98 date re distributing controlled holding_company state a busine sec_1 busine sec_2 z zf x p q r s t u m date n date dear this is in reply to a letter dated date requesting rulings as to the federal_income_tax consequences of certain proposed transactions additional information was submitted by letters dated date and date the information submitted for consideration is substantially as set forth below the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of this request_for_ruling verification of the factual information representations and other data may be required as part of the audit process distributing is a state a corporation which is engaged in busine sec_1 a regulated business distributing is also engaged in busine sec_2 through controlled its wholly- owned unregulated state a subsidiary distributing is publicly traded and as of date had authorized p shares of common_stock of which q shares were issued and outstanding as of date distributing also had authorized r shares of nonvoting cumulative preferred_stock of which s shares were issued and outstanding in six series as of december controlled had authorized t shares of common_stock of which u shares were issued and outstanding financial information has been received which indicates that distributing and controlled each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing’s busine sec_1 is subject_to the regulatory authority of z a state a agency and zf a federal_agency under the state a regulatory law distributing must obtain approval from z each time it invests in or loans money to its nonregulated subsidiary controlled the taxpayer has represented that the approval process is expensive and time-consuming and that processing delays have caused controlled to lose out on business opportunities on m date z issued an order recommending that companies including distributing divest themselves of x assets after negotiations with z a settlement agreement which was later modified by z was approved by z the settlement agreement provides that distributing will structurally separate its x assets by n date or earlier if required by z therefore to comply with the settlement agreement the taxpayer proposes the following steps to separate its regulated and nonregulated businesses i distributing will form holding_company ii holding_company will exchange all of its common_stock with distributing’s shareholders on a share for share basis for all of the outstanding shares of distributing’s common_stock iii when the share exchange is consummated holders of distributing common_stock who do not vote for the holding_company formation and who timely dissent will have certain statutory appraisal rights the terms of the share exchange require that anyone choosing to dissent must surrender all of their distributing stock iv upon consummation of the share exchange each nondissenting holder of distributing’s common_stock immediately prior to the share exchange will own a corresponding number of shares and percentage of the outstanding holding_company common_stock holding_company will own all of the outstanding shares of distributing’s common_stock not subject_to appraisal rights vi following the share exchange distributing will distribute to holding_company all of the stock of controlled the following representations have been made in connection with the proposed transaction a there will be no transfers of property by distributing to controlled in connection with the transaction controlled is not assuming liabilities nor receiving assets subject_to liabilities b no part of the consideration to be distributed by distributing will be received by holding_company as a creditor employee or in any capacity other than that of a shareholder of the corporation c no part of the consideration to be distributed by distributing will be received by a security holder as an employee or in any capacity other than that of a security holder of the corporation d the five years of financial information submitted on behalf of distributing and controlled is representative of each corporation’s present operations and with regard to each corporation there have been no substantial operational changes since the date the last financial statements were filed e following the transaction distributing and controlled will each continue the active_conduct of their respective businesses independently and with their separate employees f the distribution of the stock of controlled is carried out for the following corporate business purposes to implement the corporate restructuring authorized by the settlement agreement whereby among other things distributing is authorized to divest itself of controlled and to provide financial flexibility to act quickly to take advantage of business opportunities and to respond to changes in the business environment the distribution of the stock of controlled is motivated in whole or substantial part by one or more of these corporate business purposes g there is no plan or intention by holding_company and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the share exchange other than in the ordinary course of business h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of assets of either corporation subsequent to the transaction except in the ordinary course of business and except as required by the settlement agreement regarding x assets of distributing i no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock j immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 k payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length l distributing controlled and the shareholders of distributing will each pay their own expenses if any incurred in connection with the distribution m distributing shareholders will not increase their basis in the enterprise conducted by holding_company as a result of the transfer n within the five year period preceding the date holding_company acquires control of distributing no person including all persons related to such person within the meaning of sec_267 and sec_707 of the code or any group of persons acting in concert purchased as much a sec_50 percent of the outstanding_stock of distributing o the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and on the representations set forth above it is held as follows controlled stock sec_355 c the controlled stock sec_355 a no gain_or_loss will be recognized to distributing on the distribution of the no gain_or_loss will be recognized by holding_company upon the receipt of the basis of the stock of distributing and controlled in the hands of holding_company after the distribution will be the same as the aggregate basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 a of the income_tax regulations sec_358 the holding_period of the controlled stock received by holding_company willl include the holding_period of distributing stock with respect to which the distribution will be made provided that distributing stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 h proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 b no opinion is expressed about the tax treatment of the proposed transaction under any other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular pursuant to revproc_98_3 sec_3 we express no opinion regarding whether sec_351 applies to the formation of holding_company temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter including regulations under sec_358 have not yet been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in the ruling see dollar_figure of revproc_98_1 1998_1_irb_7 however when the criteria in dollar_figure of revproc_98_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to your authorized representatives sincerely assistant chief_counsel corporate by___________________________ howard staiman assistant branch chief branch
